DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 10 – 21, and 23 – 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hessler et al (US Patent Application Publication 2019/0098525) in view of Agiwal et al (US Patent Application Publication 2017/0273058), and further in view of Zhang et al (US Patent Application Publication 2014/0171083). Hereinafter Hessler, Agiwal, and Zhang.

Regarding claim 1, Hessler discloses a method for wireless communication by a base station (BS), comprising: 
transmitting, to a user equipment (UE) served by the BS, information indicating two or more beam sets (a base station from the radio access network is transmitting two beams, where the wireless device (or UE) performs mobility measurement on the two beams, paragraph [0112]), wherein: 
the two or more beam sets comprise at least a first beam set and a second beam set (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each beam set includes mobility reference signal), and 
each of the beam sets of the two or more beam sets comprises one or more reference beams used to transmit a reference signal (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each beam set includes mobility reference signal); 
transmitting, to the UE, one or more mobility parameters (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]), wherein: 
the mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]); 
the mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]), and 
the step of reporting the quality value is triggered by a trigger event, paragraph [0092]);
the mobility parameters include: 
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals); 
a reporting configuration for reporting the detected one or more mobility event triggers (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals used for reporting); and
filtering coefficient (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075]);
receiving, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event detected based, at least in part, on the mobility parameters and threshold value (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)).
However, Hessler does not explicitly disclose “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe;” “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Agiwal discloses “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe” as the DL TX beams are mapped to subframes using the order as synchronization and beam measurement subframe, beam measurement reference signals using beam switch unit 1, beam switch unit 3, beam switch unit 2 and beam switch unit 4 in sequence (paragraphs [0149] – [0150]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler and Agiwal before him or her, to incorporate the beams mapped in sequence as taught by Agiwal, to improve the first beam and second beam transmitting mobility measurement identity of Hessler for the motivation of enhancing scheduling method and power saving (paragraph [0006] of Agiwal).
However, Hessler and Agiwal do not explicitly disclose “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Zhang discloses “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters” as the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell (paragraphs [0067] – [0072]) and “taking one or more actions based, at least in part, on the indication” as the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0068] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 2, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein the one or more reference beams associated with at least one of the two or the transmission carrying the demodulation and mobility measurement reference signals and the MMR assignments are embodied as a beam, and the determined mobility measurement quality values indicate the spatial direction in which the wireless device perceives a good transmission quality, where the transmission point (e.g. network node) detects the ability to serve more traffic in unused spatial direction, paragraphs [0046], [0170]; Fig. 6 shows first and second set of beam-formed mobility reference signals directed towards the UE from the radio access network, paragraphs [0112] – [0113]; the beams are transmitted to the UE in a similar direction (i.e. towards the wireless device)).

Regarding claim 3, Hessler, Agiwal, and Zhang disclose the method of claim 1, but Hessler and Agiwal do not explicitly disclose wherein the one or more reference beams of the first beam set comprises beams associated with the BS and the one or more reference beams of the second beam set comprises beams associated with a target BS.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 4, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein the one or more reference beams of least one of the two or more beam sets comprise beams associated with at least one of data beams from the BS or control beams from the BS (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]; the search space corresponds to a subset of the radio resource, wherein the search space is configured as a search space for receipt of control data on downlink control channel, search space for receipt of control data and payload data on a downlink data channel, and a search space for receipt of mobility measurement resource assignments, paragraphs [0083] – [0086]).

Regarding claim 5, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein the mobility parameters further include configuration information for the one or more mobility event triggers (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075]).

Regarding claim 6, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein: 
the mobility parameters indicate beam identifications (IDs) associated with two of the one or more reference beams in at least one of the two or more beam sets (configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
However, Hessler and Agiwal do not explicitly disclose “the one or more mobility event triggers are based, at least in part, on a difference in signal strength associated with the two of the one or more reference beams exceeding the threshold value.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 7, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein: 
the mobility parameters indicate a beam identification (ID) associated with a selected reference beam of the one or more reference beams in at least one beam set of the two or more beam sets (configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
However, Hessler and Agiwal do not explicitly disclose “the one or more mobility event triggers are based, at least in part, on a signal strength associated with another beam in the at least one beam set exceeding a signal strength associated with the selected reference beam.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 8, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein: 
the mobility parameters indicate a beam identification (ID) associated with at least one of the one or more reference beams in at least one of the two or more beam sets (configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
However, Hessler and Agiwal do not explicitly disclose “wherein the one or more mobility event triggers are based, at least in part, on a change in signal strength for a reference beam associated with the beam ID exceeding threshold value.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 10, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses wherein the one or more reference beams of at least one of the two or more beam sets comprise beams transmitted in a non-synchronization subframe (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the beams sets are not transmitted in a synchronization subframe).

Regarding claim 11, Hessler, Agiwal, and Zhang disclose the method of claim 1, Hessler discloses further comprising: 
transmitting a reference signal (RS) (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal);
receiving, from the UE, a measurement report associated with the RS (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]).
However, Hessler and Agiwal do not explicitly disclose “selecting the one or more reference beams in the two or more beam sets based, at least in part, on the measurement report, wherein transmitting the information regarding the two or more beam sets comprises transmitting, to the UE, an indication of the selected one or more reference beams.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 12, Hessler, Agiwal, and Zhang disclose the method of claim 1, but Hessler and Agiwal do not explicitly disclose wherein the transmitting the information regarding the two or more beam sets comprises: 
transmitting the information regarding via at least one of a Layer 1 control channel, Layer 2 control channel, or Layer 3 signaling.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 13, Hessler, Agiwal, and Zhang disclose the method of claim 1, but Hessler and Agiwal do not explicitly disclose wherein taking the one or more actions comprises: 
performing one of a handover of the UE from the BS to a target BS or switching from a first active beam associated with the first beam set to a second active beam associated with the first beam set for serving the UE.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 14, Hessler discloses a method for wireless communication by a user equipment (UE), comprising: 
receiving, from a base station (BS) serving the UE, information regarding two or more beam sets (a base station from the radio access network is transmitting two beams, where the wireless device (or UE) performs mobility measurement on the two beams, paragraph [0112]), wherein: 
the two or more beam sets comprise at least a first beam set and a second beam set (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal), 
each of the beam sets of the two or more beam sets comprises one or more reference beams used to transmit a reference signal (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); and 
receiving, from the BS, one or more mobility parameters (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]), wherein: 
the mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]); 
the mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]), and 
one or more mobility event triggers (the step of reporting the quality value is triggered by a trigger event, paragraph [0092]); and 
the mobility parameters include: 
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals), 
a reporting configuration for reporting the detected one or more mobility event triggers (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals used for reporting); and
filtering coefficient (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075])
detecting the one or more mobility event triggers based, at least in part, on the mobility parameters and the threshold value (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)); and 
transmitting, via a report to the BS serving the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)).
However, Hessler does not explicitly disclose “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe;” “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters.” 
Agiwal discloses “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe” as the DL TX beams are mapped to subframes using the order as synchronization and beam measurement subframe, beam measurement reference signals using beam switch unit 1, beam switch unit 3, beam switch unit 2 and beam switch unit 4 in sequence (paragraphs [0149] – [0150]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler and Agiwal before him or her, to incorporate the beams mapped in sequence as taught by Agiwal, to improve the first beam and second beam transmitting mobility measurement identity of Hessler for the motivation of enhancing scheduling method and power saving (paragraph [0006] of Agiwal).
However, Hessler and Agiwal do not explicitly disclose “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Zhang discloses “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters” as the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 15, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein the one or more reference beams associated with at least one of the two or more beam sets comprise beams have a similar direction between the BS and the UE (the transmission carrying the demodulation and mobility measurement reference signals and the MMR assignments are embodied as a beam, and the determined mobility measurement quality values indicate the spatial direction in which the wireless device perceives a good transmission quality, where the transmission point (e.g. network node) detects the ability to serve more traffic in unused spatial direction, paragraphs [0046], [0170]; Fig. 6 shows first and second set of beam-formed mobility reference signals directed towards the UE from the radio access network, paragraphs [0112] – [0113]; the beams are transmitted to the UE in a similar direction (i.e. towards the wireless device)).

Regarding claim 16, Hessler, Agiwal, and Zhang disclose the method of claim 14, but Hessler and Agiwal do not explicitly disclose wherein the one or more reference beams of the first beam set comprises one or more beams associated with the BS and the one or more reference beams of the second beam set comprise beams associated with a target BS.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 17, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein the one or more reference beams of least one of the two or more beam sets comprise beams associated with at least one of data beams from the BS or control beams both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]; the search space corresponds to a subset of the radio resource, wherein the search space is configured as a search space for receipt of control data on downlink control channel, search space for receipt of control data and payload data on a downlink data channel, and a search space for receipt of mobility measurement resource assignments, paragraphs [0083] – [0086]).

Regarding claim 18, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein the mobility parameters further include configuration information for the one or more mobility event triggers (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075]).

Regarding claim 19, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein:
the mobility parameters indicate beam identifications (IDs) associated with two of the one or more reference beams in at least one of the two or more beam sets (configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
Hessler and Agiwal do not explicitly disclose “detecting the one or more mobility event triggers comprises determining a difference in signal strength associated with the two of the one or more reference beams exceeds the threshold value.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 20, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein: 
the mobility parameters indicate a beam identification (ID) associated with a selected reference beam in at least one beam set of the two or more beam sets(configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
However, Hessler and Agiwal do not explicitly disclose “detecting the one or more mobility event triggers comprises determining a signal strength associated with another beam in the at least one beam set exceeds a signal strength associated with the selected reference beam.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 21, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein: 
configuration information specifies an association between a mobility measurement identity and a beam identity, and the mobility measurement report includes beam identity, paragraph [0096]).
However, Hessler and Agiwal do not explicitly disclose “detecting the one or more mobility event triggers comprises determining a change in signal strength for a reference beam associated with the beam ID exceeds the threshold value.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 23, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses wherein the one or more reference beams of at least one of the two or more beam sets comprise beams received in a non-synchronization subframe (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the beams sets are not transmitted in a synchronization subframe).

Regarding claim 24, Hessler, Agiwal, and Zhang disclose the method of claim 14, Hessler discloses further comprising: 
receiving a reference signal (RS) from the BS (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); and 
transmitting a measurement report associated with the RS, wherein the one or more reference beams in the two or more beam sets are based, at least in part, on the measurement report (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]).

Regarding claim 25, Hessler, Agiwal, and Zhang disclose the method of claim 14, but Hessler and Agiwal do not explicitly disclose wherein receiving the information comprises: 
	receiving the information regarding the two or more beam sets via at least one of a Layer 1 control channel, Layer 2 control channel, or Layer 3 signaling.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 26, Hessler, Agiwal, and Zhang disclose the method of claim 14, but Hessler and Agiwal do not explicitly disclose further comprising: 
after the transmitting, performing one of a handover from the serving BS to a target BS or switching from a first active beam associated with the first beam set to a second active beam associated with the first beam set.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 27, Hessler discloses an apparatus for wireless communication by a base station (BS), comprising:
at least one processor (the wireless device includes at least one processor, paragraph [0066]) configured to: 
transmit, to a user equipment (UE) served by the BS, information indicating two or more beam sets (a base station from the radio access network is transmitting two beams, where the wireless device (or UE) performs mobility measurement on the two beams, paragraph [0112]), wherein: 
the two or more beam sets comprise at least a first beam set and a second beam set (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal), and 
each of the beam sets of the two or more beam sets comprise one or more reference beams used to transmit a reference signal (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); 
transmit, to the UE, one or more mobility parameters (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]), wherein: 
the mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]); 
the mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]), and one or more mobility event triggers (the step of reporting the quality value is triggered by a trigger event, paragraph [0092]); and 
the mobility parameters include: 
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals); 
a reporting configuration for reporting the detected one or more mobility event triggers (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals used for reporting); and
filtering coefficient (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075]);
receive, from the UE, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration, the one or more mobility event triggers detected based, at least in part, on the mobility parameters and the threshold value (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)); and 
a memory coupled to the at least one processor (the wireless device includes at least one processor coupled to the interface and a memory coupled to the processor, paragraph [0066]).
However, Hessler does not explicitly disclose “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe;” “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Agiwal discloses “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe” as the DL TX beams are mapped to subframes using the order as synchronization and beam measurement subframe, beam measurement reference signals using beam switch unit 1, beam switch unit 3, beam switch unit 2 and beam switch unit 4 in sequence (paragraphs [0149] – [0150]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler and Agiwal before him or her, to incorporate the beams mapped in sequence as taught by Agiwal, to improve the first beam and second beam transmitting mobility measurement identity of Hessler for the motivation of enhancing scheduling method and power saving (paragraph [0006] of Agiwal).
However, Hessler and Agiwal do not explicitly disclose “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Zhang discloses “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters” as the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell (paragraphs [0067] – [0072]) and “taking one or more actions based, at least in part, on the indication” as the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0068] – [0072]).
Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 28, Hessler, Agiwal, and Zhang disclose the apparatus of claim 27, Hessler discloses wherein the at least one processor is configured to: 
transmit a reference signal (RS) (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); 
receive, from the UE, a measurement report associated with the RS (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]).
However, Hessler and Agiwal do not explicitly disclose “select the one or more reference beams in the two or more beam sets based, at least in part, on the measurement report, wherein the at least one processor is configured to transmit the information regarding the two or more beam sets by transmitting, to the UE, an indication of the one or more selected reference beams.”
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 29, Hessler discloses an apparatus for wireless communication by a user equipment (UE), comprising: 
at least one processor (the wireless device includes at least one processor, paragraph [0066]) configured to: 
receive, from a base station (BS) serving the UE, information regarding two or more beam sets (a base station from the radio access network is transmitting two beams, where the wireless device (or UE) performs mobility measurement on the two beams, paragraph [0112]), wherein: 
the one or more beam sets comprise at least a first beam set and a second beam set (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal), and 
each of the beam sets comprise one or more reference beams used to transmit a reference signal (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); 
receive, from the BS, one or more mobility parameters (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, paragraph [0119]), wherein: 
the mobility parameters include a first set of mobility parameters corresponding to the first beam set and a second set of mobility parameters corresponding to the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]),
 	the mobility parameters are associated with: 
the one or more reference beams of the first beam set and the one or more reference beams of the second beam set (both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]), and 
one or more mobility event triggers (the step of reporting the quality value is triggered by a trigger event, paragraph [0092]); and 
the mobility parameters include: 
a threshold value for detecting the one or more mobility event triggers based on at least one of the one or more reference beams of the first beam set or the one or more reference beams of the second beam set (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals), 
a reporting configuration for reporting the detected one or more mobility event triggers (the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the quality values are the thresholds values for determining the mobility trigger events based on the reference signals used for reporting); and
filtering coefficient (filtering is to be applied if more values are obtained per demodulation and mobility reference signals when the wireless device determines the quality values obtained from the demodulation assignment using the identified one or more demodulation and mobility reference signals RSs of the set defined in the MMR assignment, paragraphs [0074] – [0075]);
detect the one or more mobility event triggers based, at least in part, on the mobility parameters and the threshold value (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)); and 
transmit, via a report to the serving BS, an indication of the detected one or more mobility event triggers in accordance with the reporting configuration (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]; the UE transmits the reporting to the radio access network (i.e. base station)); and 
the wireless device includes at least one processor coupled to the interface and a memory coupled to the processor, paragraph [0066]).
However, Hessler does not explicitly disclose “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe;” “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters.” 
Agiwal discloses “wherein the one or more reference beams of at least one of the two or more beam sets comprises beams transmitted in a synchronization subframe” as the DL TX beams are mapped to subframes using the order as synchronization and beam measurement subframe, beam measurement reference signals using beam switch unit 1, beam switch unit 3, beam switch unit 2 and beam switch unit 4 in sequence (paragraphs [0149] – [0150]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler and Agiwal before him or her, to incorporate the beams mapped in sequence as taught by Agiwal, to improve the first beam and second beam transmitting mobility measurement identity of Hessler for the motivation of enhancing scheduling method and power saving (paragraph [0006] of Agiwal).
However, Hessler and Agiwal do not explicitly disclose “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters;” and “taking one or more actions based, at least in part, on the indication.”
Zhang discloses “filtering coefficient associated with the first beam set and filtering coefficients associated with the second beam set, wherein the first set of mobility parameters are different from the second set of mobility parameters” as the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Regarding claim 30, Hessler, Agiwal, and Zhang disclose the apparatus of claim 29, Hessler discloses wherein the at least one processor is configured to: 
receive a reference signal (RS) from the BS (the UE performs mobility measurement on the two beams, where the received MMR (mobility measurement resource) assignment is demodulated using a first and second set of beam-formed mobility reference signals, and the assignment schedules a first and second mobility measurement on first and second set of mobility reference signals respectively, paragraphs [0112] – [0114]; the two beams transmitted include first beam set and second beam set, where each set includes mobility reference signal); and 
transmit a measurement report associated with the RS, wherein the one or more reference beams in the two or more beam sets are based, at least in part, on the measurement report (the quality value reporting is executed to send a mobility measurement report to the radio access network which report indicates the determined one or more mobility measurement quality values in combination with the mobility measurement identity, paragraph [0091]; the trigger event corresponds to wireless device determining that one or more quality values have changed compared to a previous determination, paragraph [0092]; both the first and second beams transmit mobility measurement identities determined by the MMR assignment detected in search space identity, where the first set [RSi] is transmitted using the first beam while the second set [RSj] is transmitted using the second beam, and the UE decodes an MMR assignment to generate quality values qidk and qidl for [RSi] and [RSj] respectively, paragraphs [0119] – [0120]).

Regarding claim 31, Hessler, Agiwal, and Zhang disclose the method of claim 1, but Hessler and Agiwal do not explicitly disclose wherein mobility parameters include a time to trigger (TTT) parameter for detecting the one or more mobility event triggers, wherein the TTT parameter specifies a time interval in which to detect the one or more mobility event triggers.
Zhang discloses the source cell sends initial value of a mobility control parameter to the terminal, where the mobility control parameter include a handover control parameter, a terminal moving state control parameter, a target cell size control parameter, and etc., where the handover control parameter includes time to trigger (Time To Trigger) a measurement event, an offset of the measurement event, layer 1 filtering time, a layer 3 filtering coefficient, and etc., and the UE determines the size of the target cell of handover control parameter to be handed over to the target cell after the UE selects a corresponding scale factor to trigger the selection of a target cell (paragraphs [0067] – [0072]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Hessler, Agiwal, and Zhang before him or her, to incorporate the handover control parameters as taught by Zhang, to improve the modified mobility measurement identity of Hessler-Agiwal for the motivation of achieving a better balance between a UE link connection failure rate and a UE ping-pong handover rate (paragraph [0019] of Zhang).

Response to Arguments
Applicant’s arguments, see page 12 – 17, filed December 9, 2020, with respect to claims 1 – 8, 10 – 21, and 23 – 31 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PANI et al – based on the information or the occurrence of the event or trigger of a physical cell identity, a determination is made as to whether a robustness situation is to be configured to occur and/or whether to initiate a mobility robustness action
BULAKCI et al – if a handover is required, to establish mobility information regarding the mobility state of the apparatus as mobility information of the user equipment, and to send the mobility information to at least one network element involved in the handover of the user equipment
CHO et al – the transmitter transmits an identifier of a transmission training beam selected from the transmission beams using a secondary synchronization signal or a common reference signal, etc., where the identifier of the transmission training beam is used for the beam training
Yung-Soo KIM – the terminal includes acquiring frame synchronization for a serving base station in a first slot period within a first frame and searching a neighbor cell in a second slot period within a second frame

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448.  The examiner can normally be reached on Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        


/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468